Gary M. Gaertner, Jr., Judge,
dissenting.
I respectfully dissent as to the life insurance issue only. The majority opinion states that because the children are the beneficiaries of the life insurance policy the proceeds from the policy do not provide a benefit to Paige, but I disagree. Paige testified that the policy was for the “children to take care of whatever needed to be taken care of when I die and not have worries about funeral costs or estate costs.” Unlike in In re Marriage of Boston, 104 S.W.3d 825, 832 (Mo. App. S.D. 2003), and McAvinew v. McAvinew, 733 S.W.2d 816 (Mo. App. W.D. 1987), the record here established that Paige did not intend for the life insurance policy to support or benefit her children after her death, but she intended it to pay for her funeral and estate costs.1 Knowing that she has arranged for a dignified funeral for herself *917provides Paige a tangible benefit during her lifetime.2
Because the benefit went to Paige, the policy was in effect part of maintenance. As the majority opinion notes, express posthumous maintenance is allowed. Section 452.370.2 (“[ujnless otherwise agreed in writing or expressly provided in the degree, the obligation to pay future statutory maintenance is terminated upon the death of either party”); McAvinew, 733 S.W.2d at 818-19.
This Court will sustain the trial court’s judgment unless there is no substantial evidence to support it, it is against the weight of the evidence, or it erroneously declares or applies the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). However, “[o]ur review of maintenance awards is extremely constrained.” Hileman v. Hileman, 909 S.W.2d 675, 679 (Mo. App. E.D. 1995). Trial courts have broad discretion over maintenance awards, and we will find an abuse of that discretion only where the award is “patently unwarranted.” Id. In light of the de minimis nature of the monthly payments combined with the trial court’s considerable discretion in determining the amount of maintenance, I would not find an abuse of discretion by the trial court’s inclusion of the $9 per month for Paige’s life insurance policy that she expressly intended to cover her funeral expenses.3
Under our abuse-of-discretion standard, we do not find an abuse of discretion if reasonable persons can differ about the propriety of the action taken by the trial court. Hughes v. Hughes, 505 S.W.3d 458, 467 (Mo. App. E.D. 2016). Such a reasonable difference exists here: the majority opinion interprets Paige’s life insurance policy as for the benefit of the children alone and thus in effect to be child support under the guise of maintenance, while I consider the life insurance policy—per Paige’s stated intention—as providing a benefit not for her children but to Paige by paying for her funeral. Under this standard of review, this Court should not supplant its views for that of the trial court. Even the majority opinion notes in footnote 9 that were this the only error, it alone would not be a sufficient basis for reversal, suggesting that reasonable minds could differ.
Because the facts here can reasonably support the trial court’s finding that Paige’s reasonable needs for the purpose of maintenance included the monthly payments for her life insurance policy, I see neither an abuse of discretion nor a misapplication of the law.
For the foregoing reasons, I respectfully dissent in part.

. The record is silent to the face value of the policy; however, from the de minimis monthly payments of $9, we can presume the policy itself is likely also small.


. We recognize there was evidence in the record that Paige was a practicing Catholic and thus the provisions for her body upon her death have added religious importance.


. Moreover, I believe there lies a larger public policy in encouraging individuals to leave provisions covering the costs attendant with their burials, so, in the event the family is unable to carry the cost of a burial, that burden does not fall upon the government.